DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated December 16, 2021, has been entered. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over     WO 2017/165957 (“Maclean”) in view of US 2016/0002461 (“Tsujii”).
Considering Claim 1: Maclean teaches molded articles prepared from cellulosic composites.  (Maclean, Abstract; ¶ 0020).  Maclean teaches examples of cellulosic composites containing polyethylene or polypropylene (i.e., polyolefin resins) and a mechanical wood pulp identified by Maclean as CTMP (i.e., cellulose).  (Id. ¶¶ 0057-0058, Tables 1-3; ¶ 37).  Maclean teaches generally that it is suitable to incorporate a “dry weight percentage” of wood pulp that is in the range of 10-90 wt% into the polymeric matrix.  (Id. ¶ 36).  Maclean teaches that the dry weight of the pulp contains 15-35 wt% lignin.  (Id. ¶ 35).  One of ordinary skill would reasonably expect that the remainder of the dry weight of the pulp would be cellulose (i.e., 65-85 wt% cellulose).  Accordingly, the examiner finds that for every 100 parts of the polymeric matrix (e.g., polyethylene or polypropylene, see Maclean at ¶ 37), Maclean envisions using between 7.2 and 765 parts of cellulose (i.e., 7.2 = [10 parts pulp × 65% cellulose] × [100 parts mixture ÷ 90 parts matrix] to 765 = [90 parts pulp × 85% cellulose] × [100 parts mixture ÷ 10 parts matrix]).  This range overlaps with the claimed range of 25 to 150 by mass of cellulose based on 100 parts by mass of polyolefin resin.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Maclean that overlaps with the claimed range, and the motivation to have done so would have been, as Maclean suggests, that the overlapping portion is a suitable range for the amount of cellulose in a cellulose composite.	
Maclean further teaches that the use of wet pulp in preparing the composite gives rise to a pulp that is “better separated within the matrix” with “fewer hydrophilic clumps.”  (Maclean ¶ 0017).  The hydrophilic clumps taught by Maclean read on the aggregate of cellulose of claim 1.  Based on the teaching of Maclean at ¶ 0017 on the desirable separation of the cellulose and quantity of the hydrophilic clumps achieved by Maclean, one of ordinary skill would reasonably expect that it would desirable to achieve smaller and fewer aggregates of cellulose in the composition of Maclean.
Id. at ¶¶ 0396-0397).  Tsujii describes the cellulose as pulp.  (Id. at ¶¶ 0147-0152).  Tsujii indicates that it is desirable to prevent the aggregation of cellulose dispersed in the resin.  (Id. at ¶¶ 0007-0010).  Maclean and Tsujii are analogous art because they are directed to the same field of endeavor as the claimed invention, namely cellulose–thermoplastic composites.  In view of the teachings of Tsujii, one of ordinary skill in the art before the effective filing date of the claimed invention would both: (1) have been motivated to reduce the size and number of clumps of pulp (i.e., aggregations of cellulose) in the composition of Maclean; and (2) have had the means to reduce the formation of such clumps through use of a dispersant, as suggested by Tsujii.  (Id. at ¶¶ 0133-0134, 0310-0311, 0422).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the number of cellulose aggregates and the size of such aggregates in the composition of Maclean through routine experimentation, and the motivation to have done so would have been to achieve a more uniform composition.
Considering Claim 2: Maclean teaches that the pulp is from wood (i.e., trees).  (Maclean, ¶ 0002).
Considering Claims 3 and 4: Maclean teaches polyethylene and polypropylene.  (Maclean, ¶ 37).
Considering Claims 5-8: Maclean teaches that the cellulose composite has broad utility in the automotive, building and construction, consumer, and appliance markets.  (Maclean, ¶ 0056).  Tsujii teaches that it is suitable to use molded compositions made from polyolefins and cellulose fibers in a wide range of appliances and applications.  (Tsujii, ¶¶ 0389, 00416).
Considering Claim 9: Maclean teaches that moist cellulose (i.e., water-containing cellulose) is combined with the polyolefin and melted in an extruder.  (Maclean, ¶ 0057; Tables 1-3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-16 of copending Application No. 16/144,304 (claim set dated September 24, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’304 application teaches a composition containing a thermoplastic resin and cellulose in an amount that overlaps with the range of present claim 1.  Claim 7 of the ’304 application teaches an amount of cellulose aggregate that substantially overlaps with the range of present claim 1.
Considering Claims 2-9: The claims of the ’304 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/571,957 (claim set dated January 24, 2022).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’957 application teaches a composition containing a polyolefin resin and cellulose in an amount that corresponds to the range of present claim 1.  Claim 1 of the ’957 application teaches an amount of cellulose aggregate that substantially overlaps with the range of present claim 1.
Considering Claims 2-9: The claims of the ’957 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 16/832,986 (claim set dated November 30, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’986 application teaches a composition containing a thermoplastic resin and cellulose in an amount that overlaps with the range of present claim 1.  Claim 8 of the ’986 application teaches an amount of cellulose aggregate that substantially overlaps with the range of present claim 1.
Considering Claims 2-9: The claims of the ’986 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated December 16, 2021, have been fully considered, and the examiner responds as follows.
At pages 4 and 5 of the remarks, applicant argues that the obviousness rejection of the claims over Maclean and Tsujii should be withdrawn based on the amendment to claim 1.  Applicant points out that the examiner had relied on the example compositions described by Maclean at Tables 1-3.  Applicant then argues that the amounts of cellulose in these examples is lower than what the examiner had calculated it to be because a substantial amount of the pulp used in the examples is moisture (50 percent) and lignin (25 percent based on dry weight).  This argument has been fully considered, and the examiner finds that it is not clear that the examples taught by Maclean at Table 1-3 contain the amount of cellulose required by claim 1.  However, Maclean teaches “dry weight” percentages of pulp generally at ¶ 36 that overlap with the claimed amount of cellulose when the lignin component also present in the pulp is taken into account, as explained in the rejection above.  Accordingly, in the present Office Action, the examiner is relying on the general teachings of Maclean at ¶ 36 to meet the amount of cellulose required by claim 1.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767